              Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 RYAN O’DELL,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7588
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 SANDERSON FARMS, INC., FRED                                :   SECTIONS 14(a) AND 20(a) OF THE
 BANKS, JR., DAVID BARKSDALE, JOHN                          :   SECURITIES EXCHANGE ACT OF
 BIERBUSSE, LAMPKIN BUTTS, MIKE                             :   1934
 COCKRELL, TONI D. COOLEY, BEVERLY                          :
 HOGAN, EDITH KELLY-GREEN, PHIL K.                          :   JURY TRIAL DEMANDED
 LIVINGSTON, SUZANNE MESTAYER,                              :
 SONIA PEREZ, GAIL JONES PITTMAN,                           :
 and JOE F. SANDERSON, JR.,                                 :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Ryan O’Dell (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Sanderson Farms, Inc. (“Sanderson

Farms or the “Company”) and the members of Sanderson Farms board of directors (the “Board”

or the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), in connection with the proposed acquisition of Sanderson Farms by Cargill Meat Solutions

Corporation (“Cargill”) and the Continental Grain Company (“Continental Grain” and with

Cargill, the “Purchasing Group”) and their affiliates.
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 2 of 16




       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on September 3, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Sycamore Merger Sub LLC (“Merger Sub”), a wholly owned subsidiary of Walnut

Sycamore Holdings LLC (“Parent”), will merge with and into Sanderson Farms with Sanderson

Farms surviving the merger and becoming an indirect wholly owned subsidiary of Parent (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”) each Sanderson Farms common share issued

and outstanding will be converted into the right to receive $203.00 in cash (the “Merger

Consideration”). Parent and Merger Sub are both affiliates of the Purchasing Group.

       3.      As discussed below, Defendants have asked Sanderson Farms stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the Company’s financial forecasts and financial analyses

conducted by the financial advisor of the Company, Centerview Partners LLC (“Centerview”) in

support of its fairness opinion, and relied upon by the Board in recommending the Company’s

stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
              Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 3 of 16




        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Sanderson Farms stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Plaintiff resides in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Sanderson Farms

common stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Fred Banks, Jr. has served as a member of the Board since

2007.

        11.     Individual Defendant David Barksdale has served as a member of the Board since

2018.




                                                   3
              Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 4 of 16




        12.    Individual Defendant John Bierbusse has served as a member of the Board since

2006.

        13.    Individual Defendant Lampkin Butts has served as a member of the Board since

1998 and is the Company’s President.

        14.    Individual Defendant Mike Cockrell has served as a member of the Board

since1998.

        15.    Individual Defendant Toni D. Cooley has served as a member of the Board since

2007.

        16.    Individual Defendant Beverly Hogan has served as a member of the Board since

2004.

        17.    Individual Defendant Edith Kelly-Green has served as a member of the Board since

2018.

        18.    Individual Defendant Phil K. Livingston has served as a member of the Board since

1989 and is the Lead Independent Director.

        19.    Individual Defendant Suzanne Mestayer has served as a member of the Board since

2017.

        20.    Individual Defendant Sonia Perez has served as a member of the Board since 2019.

        21.    Individual Defendant Gail Jones Pittman has served as a member of the Board since

2002.

        22.    Individual Defendant Joe F. Sanderson, Jr. has served as a member of the Board

since 1984 and is the Company’s Chairman and Chief Executive Officer.




                                               4
               Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 5 of 16




       23.      Defendant Sanderson Farms is incorporated in Mississippi and maintains its

principal offices at 127 Flynt Road, Laurel, Mississippi 39443. The Company’s common stock

trades on the NASDAQ Stock Exchange under the symbol “SAFM.”

       24.      The defendants identified in paragraphs 10-22 are collectively referred to as the

“Individual Defendants” or the “Board.”

       25.      The defendants identified in paragraphs 10-23 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       26.      Sanderson Farms, an integrated poultry processing company, produces, processes,

markets, and distributes fresh, frozen, and prepared chicken products in the United States. The

Company sells ice-packed, chill-packed, bulk-packed, and frozen chicken primarily under the

Sanderson Farms brand name to retailers, distributors, and casual dining operators in the

southeastern, southwestern, northeastern, and western United States, as well as to customers who

resell frozen chicken into export markets. Its prepared chicken product line includes institutional

and consumer packaged partially cooked or marinated chicken items for distributors and food

service establishments. Sanderson Farms was founded in 1947 and is headquartered in Laurel,

Mississippi.

       27.      On August 9, 2021, Sanderson Farms and the Purchasing Group jointly announced

that they had entered into a proposed transaction:

                MINNEAPOLIS and NEW YORK and LAUREL, Miss., Aug. 9,
                2021 /PRNewswire/ -- Cargill, Continental Grain Company,
                and Sanderson Farms, Inc. (NASDAQ: SAFM) announced today
                they have reached a definitive agreement for a joint venture
                between Cargill and Continental Grain to acquire Sanderson
                Farms for $203 per share in cash, representing a total equity value
                for Sanderson Farms of $4.53 billion. The purchase price represents


                                                5
Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 6 of 16




 a 30.3% premium to Sanderson Farms' unaffected share price
 of $155.74 on June 18, 2021, the last full trading day prior to media
 speculation about the potential sale of Sanderson Farms; a 22.8%
 premium to the Sanderson Farms 30-day volume weighted average
 price ("VWAP") as of June 18, 2021, and a 15.2% premium to the
 all-time high share price as of June 18, 2021. Upon completion of
 the     transaction, Cargill and     Continental      Grain      will
 combine Sanderson Farms with Wayne Farms, a subsidiary of
 Continental Grain, to form a new, privately held poultry business.
 The combination of Sanderson Farms and Wayne Farms will create
 a best-in-class U.S. poultry company with a high-quality asset base,
 complementary operating cultures, and an industry-leading
 management team and workforce. The new company will be well
 positioned to enhance its service to customers across retail and food
 service and drive organic growth in an industry fueled by
 affordability and key consumer trends around the health,
 sustainability, and versatility of chicken.
 "Since my grandfather founded Sanderson Farms 75 years ago, our
 many significant achievements have been driven by our
 commitment to providing the very best chicken products in a
 profitable manner that benefits each of the constituents who
 contribute to our success. This transaction is the culmination of that
 commitment, as it delivers a significant value to our stockholders,
 reflecting the dedication of our team, and our best-in-class assets,
 quality products, efficient and sustainable operations, and respected
 brand," said Joe Sanderson, Chairman and Chief Executive Officer
 of Sanderson Farms, Inc. "We are proud to be joining
 with Cargill and Continental Grain and we are confident that they
 will be strong stewards of the Sanderson Farms team, brand and
 assets going forward. As part of the newly created
 company, Sanderson Farms and its new owners will remain
 committed to the employees, poultry producers, customers,
 communities, environment, and animals under our care, and to
 continuing to deliver the highest quality products and the best
 service in our industry to our customers."
 "We are very happy to partner with Cargill with whom we have had
 a decades-long relationship between two family-owned
 companies. Sanderson Farms' operations, best-in-class assets and
 valuable brand have underscored their success, and we have the
 highest respect for Joe Sanderson, and the business and team he has
 built as the third generation CEO," said Paul Fribourg, Chairman
 and CEO of Continental Grain. "Wayne Farms has been one of the
 most important and successful parts of Continental Grain for almost
 60 years, so bringing together two great partners with two great



                                   6
Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 7 of 16




 poultry companies will ensure good things for our customers, our
 grower partners, and our employees."
 The new company will have state-of-the-art operations and will
 continue to invest in its workforce and in employee safety.
 Operations will include poultry processing plants and prepared
 foods                                                      plants
 across Alabama, Arkansas, Georgia, Louisiana, Mississippi, North
 Carolina, and Texas.
 "At Cargill, we are committed to nourishing the world in a safe,
 responsible and sustainable way," said David MacLennan,
 Chairman and CEO of Cargill. "Expanding our poultry offerings to
 the U.S. is a key enabler of our ability to meet customer and
 consumer demands. With these great businesses, and our strong
 partnership, we believe we will deliver a superior portfolio of
 products and services to our customers."
 Cargill expects to support the new joint venture with its
 longstanding relationships with retail and foodservice
 customers. Wayne Farms, part of Continental Grain's food,
 agriculture and commodities investment portfolio since 1965, has
 roots in the poultry industry that go back more than a century.
 PARTNERING WITH FARMERS AND COMMUNITIES
 Cargill, Continental Grain, and Sanderson Farms are committed to
 ensuring operational excellence, workplace safety, and the highest
 quality of product for the U.S. poultry industry.
 Cargill and Continental Grain have long histories of investing and
 partnering with American farmers and are dedicated to
 strengthening the food and agriculture industries for the benefit of
 consumers and growers. Their shared culture, built on the principles
 of supporting farmers and communities, complements Sanderson
 Farms' reputation as one of the industry's most respected
 operators. Sanderson Farms' strong brand, reputation, and best-in-
 class assets will remain a core part of the combined company. In
 addition, Wayne Farms' deep customer relationships across the food
 service sector complement Sanderson Farms' diverse grocery and
 retail relationships.
 TRANSACTION DETAILS
 The transaction is expected to close by the end of 2021 or early
 2022, and will be subject to regulatory and Sanderson
 Farms stockholder approval, and other customary closing
 conditions.



                                  7
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 8 of 16




               The acquisition consortium has committed equity and debt financing
               in place to complete the transaction.
               Wayne Farms CEO Clint Rivers will lead the combined company.
               Upon the completion of the transaction, Sanderson Farms will
               become a private company, and its shares will no longer be traded
               on NASDAQ.
               BofA       Securities acted    as    the    financial     advisor
               to Cargill and Freshfields Bruckhaus Deringer (US) LLP acted as
               legal counsel. Gibson Dunn & Crutcher acted as tax counsel.
               Centerview Partners LLC acted as financial advisor to Sanderson
               Farms and Wachtell Lipton Rosen & Katz and Fishman Haygood
               LLP acted as legal counsel.
               Lazard acted as the financial advisor for Wayne Farms and
               Continental Grain, and Paul, Weiss, Rifkind, Wharton & Garrison
               LLP acted as legal counsel.
                                               ***


       28.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Sanderson Farms’ stockholders are provided with the material information that has

been omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       29.     On September 3, 2021, Sanderson Farms filed the Proxy Statement with the SEC

in connection with the Proposed Transaction.         The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed Transaction.

The Individual Defendants were obligated to carefully review the Proxy Statement before it was

filed with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed




                                                 8
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 9 of 16




decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Sanderson Farms Financial
Projections

       30.     The Proxy Statement fails to provide material information concerning financial

projections by Sanderson Farms management and relied upon by Centerview in its analysis. The

Proxy Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that Sanderson Farms management provided to

the Board and the financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       31.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: EBITDA, NOPAT, and Unlevered

Free Cash Flow, but fails to provide line items used to calculate these metrics and/or a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).

       32.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate



                                                 9
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 10 of 16




suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       33.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       34.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Centerview’s Financial Analysis

       35.     With respect to Centerview’s Selected Public Company Analysis, the Proxy

Statement fails to disclose: (i) the individual metrics for the companies observed by Centerview in

the analysis; (ii) the basis for applying a downward adjustment of 25% to the median EV/EBITDA



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                 10
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 11 of 16




multiples for the selected companies; (iii) the Company’s net cash at July 31, 2021; (iv) the number

of shares of Company common stock outstanding as of July 31, 2021 on a fully diluted basis.

       36.     With respect to Centerview’s Selected Transactions Analysis for the Company, the

Proxy Statement fails to disclose the individual metrics for the transactions observed by

Centerview in the analysis.

       37.     With respect to Centerview’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the range of implied equity values for the Company; (ii)

the inputs and assumptions underlying the use of perpetuity growth rates of 1.0% to 2.0%; (iii) the

inputs and assumptions underlying the range of discount rates ranging from 7.5% to 8.5%; (iv) the

Company’s estimated net cash at July 31, 2021; (v) the number of shares of Company common

stock outstanding as of July 31, 2021 on a fully diluted basis.

       38.     With respect to Centerview’s Analyst Price Target Analysis, the Proxy also fails to

disclose: (i) the stock price targets for the shares of Sanderson Farms common stock; and (ii) the

Wall Street research analysts observed.

       39.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and he is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                    CLAIMS FOR RELIEF

                                            COUNT I

               On Behalf of Plaintiff Against All Defendants for Violations of
         Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100



                                                11
                Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 12 of 16




          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          42.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Centerview and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          44.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were




                                                   12
                Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 13 of 16




negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          45.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.     The Individual Defendants acted as controlling persons of Sanderson Farms within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of Sanderson Farms, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of Sanderson Farms, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.




                                                   13
             Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 14 of 16




       48.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Sanderson Farms, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.

       50.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 14
                Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 15 of 16




          53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in his favor and against the Defendants

jointly and severally, as follows:

          A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: September 10, 2021                           MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620


                                                   15
Case 1:21-cv-07588 Document 1 Filed 09/10/21 Page 16 of 16




                             Email: gloria@melwanichan.com

                             Attorneys for Plaintiff




                            16
